 1   GERALD E. BRUNN (Bar No. 107004)
     Law Offices of Brunn & Flynn
 2   928 12th Street, Suite 200
     Modesto, CA 95354
 3    (209) 521-2133 (p)
      (209) 521-7584 (f)
 4   gbrunn@brunn-flynn.com
 5   DAVID M. IVESTER (Bar No. 76863)
     LAWRENCE S. BAZEL (Bar No. 114641)
 6   PETER PROWS (Bar No. 257819)
     Briscoe Ivester & Bazel LLP
 7   155 Sansome Street, Seventh Floor
     San Francisco, CA 94104
 8    (415) 402-2700 (p)
      (415) 398-5630 (f)
 9   divester@briscoelaw.net
     lbazel@briscoelaw.net
10   pprows@briscoelaw.net
11   Attorneys for Defendants
     DUARTE NURSERY, INC., JAMES DUARTE, and JOHN DUARTE
12
13                               UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15   GOOSE POND AG, INC.,                            No. 2:19−CV−02631−KJM−AC
16                 Plaintiff,                        STIPULATION TO EXTEND TIME TO
                                                     RESPOND TO COMPLAINT;
17   v.                                              ORDER
18   DUARTE NURSERY, INC., a California
     corporation; JAMES DUARTE, an individual;
19   JOHN DUARTE, an individual; and DOES 1
     through 25, inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28

                                                 1
     STIPULATION                                                  CASE NO. 2:19−CV−02631
     1605783V2
 1                                                 STIPULATION
 2               Goose Pond Ag, Inc. (“Goose Pond”) filed the complaint in this action on December 31,
 3   2019.
 4               Defendants Duarte Nursery, Inc., James Duarte, and John Duarte (together “Duarte
 5   Defendants”) have been served personally or by substituted service, rather than by notice and
 6   acknowledgement.
 7               Goose Pond and Duarte Defendants agree to extend Duarte Defendants' deadline to respond
 8   to the complaint to February 20, 2020. This deadline is appropriate given the length of the
 9   complaint, the parties' desire to meet and confer on the pleadings, and to facilitate the Duarte
10   Defendants' ability to consolidate their responses.
11               The current deadline for John Duarte and Duarte Nursery, Inc. to respond to the complaint is
12   January 24, 2020. The current deadline for James Duarte to respond to the complaint is January 27,
13   2020.
14               No prior extensions have been given. A status (pretrial scheduling) conference is currently
15   scheduled for May 14, 2020. This extension will not affect that conference, or any other deadlines.
16
17   DATED:             January 27, 2020                       DOWNEY BRAND LLP
18
19                                                             By: __/s/ Janlynn R. Fleener (per authorization)
                                                                      ROBERT P. SORAN
20                                                                    JANLYNN R. FLEENER
                                                                      Attorneys for Plaintiff Goose Pond Ag,
21
                                                                      Inc.
22
     DATED:             January 27, 2020                       BRISCOE IVESTER & BAZEL LLP
23
24
                                                               By: _/s/ Peter Prows_____________________
25                                                                    PETER PROWS
                                                                        Attorneys for Defendants Duarte
26                                                                      Nursery, Inc., James Duarte, and John
27                                                                      Duarte

28

                                                           2
     STIPULATION                                                                    CASE NO. 2:19−CV−02631
     1605783V2
 1                                                     ORDER
 2               Defendants shall have until February 20, 2020 to respond to the complaint.
 3
 4   DATED: January 30, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
     STIPULATION                                                                  CASE NO. 2:19−CV−02631
     1605783V2
